DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous rejection of claims 1 and 21-25 under 35 U.S.C. 112(a) have been withdrawn in view of the filed claim amendment. 

Applicant’s arguments with respect to claims 1 and 21-25 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding Claim 1, the claim recites the claim limitation in lines 14-15, “the multiple links being aggregated in the multi-band upper MAC portion using the single MAC SAP”. The claimed subject matter of the multiple links being aggregated in the multi-band upper MAC portion using the single MAC SAP was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner has failed to locate anywhere in the applicants specification the subject matter of aggregating the multiple links in the multi-band upper MAC portion using the single MAC SAP in order to enable one skilled in the art to which it pertains to make and/or use the invention. The specification does not describe how the single MAC SAP (see Fig. 4 i.e., Single MAC SAP 410 of applicants disclosure) is used for aggregating the links in the multi-band upper MAC portion (see Fig. 4 i.e., Multi-Band Upper MAC 420 of applicants disclosure) in order to enable one skilled in the art to which it pertains to make and/or use the invention. 

(Para [0016]) of the applicants disclosure discloses i.e., “These multiple links can be aggregated, for instance, in a multi-band upper MAC defined in each of the peer STAs. As one example, Fast Session Transfer (FST) defined in IEEE 802.11ad can serve as a baseline framework for this link aggregation”. While Para [0016] describes the multiple links can be aggregated in the multi-band upper MAC, Para [0016] does not describe any subject matter of using the single MAC SAP or how the single MAC SAP is used for aggregating the multiple links in the multi-band upper MAC portion.

(Para [0018]) of the applicants disclosure discloses i.e., “This aggregation can also be performed transparently to the upper layers of the device(s), in which case a single MAC SAP (Service Access Point) can be exposed to the upper layers. This aggregation may also occur on higher layer(s)”. Para [0018] merely describes the aggregation is performed transparently to the upper layer of the device(s) which may contain the single MAC SAP or the aggregation may also occur on higher layer(s). However this does not describe using the single MAC SAP for aggregating the multiple links in the multi-band upper MAC portion.    

If the subject matter is described in the specification, the examiner asks the applicant to show support in the applicants disclosure for the claimed subject matter of “the multiple links being aggregated in the multi-band upper MAC portion using the single MAC SAP” or how the single MAC SAP is specifically used for aggregating the multiple links in the multi-band upper MAC portion for overcoming the rejection under 35 U.S.C. 112(a). 

Independent claims 22 and 24 which recite the same claim feature of “the multiple links being aggregated in the multi-band upper MAC portion using the single MAC SAP” as in claim 1, are also rejected under 35 U.S.C. 112(a) for the same reasons as independent claims 1. The dependent claims 21, 23, and 25 are further rejected under 35 U.S.C. 112(a) based at least on their dependence to the independent claims 1, 22, and 24. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	Claims 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	Claim 23 recites the limitation "the PHY air interface" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

5.	Claim 25 recites the limitation "the PHY air interface" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 21-25  are rejected under 35 U.S.C. 103 as being unpatentable over in view of Cordeiro US (2014/0010186) in view of AMINI et al. US (2015/0103663), further in view of Taghavi Nasrabadi et al. US (2011/0228749), and further in view of Yagihashi US (2006/0002416).    

Regarding Claim 1, Cordeiro discloses a multi-band wireless communications device (see Fig. 5 i.e., Multiband communication device 500) comprising: a multi-band upper Media Access Controller (MAC) portion (see Fig. 5 i.e., Common Upper MAC & Para [0034] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands) including: 
a multi-band transmitter (see Fig. 5 i.e., signaling Interface (arrows) between multiband management entity 506 and BB & Lower MAC portions 502 will transmit and receive signals to/from the multiband transceiver 502 for managing the multiband operations & Para’s [0033-0034] i.e., Multiband communication device portion 500 may also include a multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands). 

a multi-band receiver (see Fig. 5 i.e., signaling Interface (arrows) between multiband management entity 506 and BB & Lower MAC portions 502 will transmit and receive signals to/from the multiband transceiver 502 for managing the multiband operations & Para’s [0033-0034] i.e., Multiband communication device portion 500 may also include a multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands)

and a transmitter traffic steering engine (see Fig. 5, Multiband Management entity 506 & Para’s [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0019], [0031], & [0033-0035]).  

and a plurality of lower MAC portions (see Fig. 5 i.e., BB & Lower Mac portions within 502 & Para [0034]) each of the lower MAC portions including: a Media Access Controller (MAC) transmitter (see Fig. 5 & Para [0034] i.e., transceiver portions 504, 514, and 524 for communicating in various frequency bands), a Media Access Controller (MAC) receiver (see Fig. 5 & Para [0034] i.e., transceiver portions 504, 514, and 524 for communicating in various frequency bands), and a Physical Layer (PHY) air interface (see Fig. 5 & Para [0034] i.e., Multiband communication device portion 500 may include a multiband transceiver 502 which may include physical-layer (PHY) circuitry such as transceiver portions 504, 514, and 524 for communicating in various frequency bands)

wherein the transmitter traffic steering engine is configured to route packets to one or more of the lower MAC portions associated with a channel (see Fig. 5, Multiband Management entity 506 & Para’s [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0019], [0031], & [0033-0035] i.e., Multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands).  

at least based on channel availability, (see Fig. 2 & Para’s [0012-0013], [0018-0019] i.e., In some embodiments, the central controller 104 may determine channel activity on the channels 204, 214, 224 (Fig. 2) within the frequency bands 202, 212, 222 (Fig.2), may determine channel loading and may identify channels with available capacity, [0022], [0035] i.e., available channels and the frequency band associated with the available channels). 

wherein the multi-band upper MAC portion (see Fig. 5 i.e., common upper MAC) is configured to perform multi-band link aggregation with the lower MAC portions (see Fig. 5 i.e., lower MAC portions 502) by establishing multiple links  with two wireless devices on different bands (see Fig. 2 & Fig. 5 i.e., 2.4GHZ/5GHz & 60GHz frequency bands) with different air interfaces (see Fig. 5 i.e., 2.4GHz/5GHZ interface 504, 514 uses 802.11a/b/g/n/ac air interface which is different from 60GHZ which uses WiGig or IEEE 802.11 Iad air interface 524) for simultaneous multi-band operations (see Fig. 1 i.e., simultaneous multi-band operation (i.e., “multi-band link aggregation”) between central controller 104 and STA 102 is performed between the devices & Fig. 5 i.e., multiple links from transceivers 504, 514, & 524 will be established with another station for simultaneous multiband operation using different frequency bands i.e., 2.4GHz, 5GHz, and 60GHz where the 2.4GHz/5GHZ transceivers 505, 514 uses a different air interface such as 802.11a/b/g/n/ac than 60GHz transceiver interface 524 which uses WiGig or IEEE 802.11 Iad communication standards & Para’s [0011] i.e., Fig. 1 illustrates a wireless network including central controller and a plurality of stations configured for multiband operation in accordance with embodiments…In these embodiments, the central controller 104 may be a multiband central controller and may communicate with stations 102 on two or more frequency bands (i.e., “simultaneous multi-band operations”), [0016] i.e., In accordance with embodiments, the central controller 104 (Fig. 1) may communicate within any two or more of the frequency bands (i.e., “simultaneous multi-band operations”), & [0033-0036] i.e., In the example illustrated, baseband circuitry and a single lower MAC may be provided for the 2.4GHz and the 5 GHz frequency bands and may be configured for communication in accordance with one of the IEEE 802.11a/b/g/n/ac communication standards, although this is not a requirement. Baseband circuitry and another lower MAC may be provided for the 60GHz frequency bands and may be configured for communication in accordance with the WiGig or the IEEE 802.11 Iad communication standards). 

the multiple links being aggregated in the multi-band upper MAC portion (see Fig. 5 i.e., common upper MAC manages access to each of the frequency bands (i.e., “links”) and therefore the links are aggregated in the upper MAC portion & Para [0034] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands (i.e., common upper MAC manages access to the wireless medium in each of the frequency bands (i.e., “links”) and therefore the links are aggregated in the upper MAC portion)). 

While Cordeiro discloses a multi-band upper Media Access Controller (MAC) portion (see Fig. 5 i.e., Common Upper MAC & Para [0034] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands) and routing the data traffic to the one or more of the lower MAC portions associated with a channel at least based on channel availability (see Fig. 5 i.e., BB & Lower Mac portions within 502 & Para’s [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0031] & [0034-0036] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands), Cordeiro does not explicitly teach a transmitter traffic steering engine included in the multi-band upper Media Access Controller portion and wherein the transmitter traffic steering engine routing is configured to route packets from a shared buffer queue to the one or more of the lower MAC portions associated with a channel at least based on channel availability. However the limitations would be rendered obvious in view of AMINI et al. US (2015/0103663).

AMINI discloses a multi-band wireless communications device comprising: a multi-band upper Media Access Controller portion (see Fig. 3C i.e., Host Processor 335 & Fig.’s 5A-5B i.e., Upper MAC portions 521, 522, 523 & Para’s [0128-0130])

And a plurality of lower MAC portions (see Fig. 3C i.e., WLAN Modules 334, 336, 338 & Fig.’s 5A-5B i.e., Lower MAC portions 511, 512, 513 & Para’s [0128-0130])

a transmitter traffic steering engine (see Fig. 4 i.e., Load Balancing Module 422) included in the multi-band upper Media Access Controller portion (see Fig. 3C i.e., Host Processor 335 & Para’s [0069-0070] i.e., the modules of the functional processor 405 used for operating a simultaneous client can run on the host processor, [0091] i.e., load balancing module 422 that determines how to distribute data packets over the available bands when multiple bands are used, [0096-0097], [0104], [0129] i.e., load balancing is performed in the upper MAC layer functions & [0131] i.e., the upper MAC layer is performed by the host processor).  

and wherein  the transmitter traffic steering engine is configured to route packets from a shared buffer queue (see Para [0066] i.e., The host processor 335 and the WLAN modules 334, 336, 338 share part of a memory, such as a random access memory, where control and data packets can be exchanged) to the one or more of the lower MAC portions associated with a channel at least based on channel availability, (see Fig. 3C & Fig. 4, Load Balancing Module 422 & Para’s [0066-0070] i.e., the modules of the functional processor 405 used for operating a simultaneous client can run on the host processor, [0091] i.e., load balancing module 422 that determines how to distribute data packets over the available bands when multiple bands are used…The load balancing module 422 may choose which packet is transmitted on which band in a dynamic packet to a packet base, static base, or semi-static base, [0093-0098], [0104] i.e., the load balancing module 422 can decide which channels and bands to be used based upon the link conditions (e.g., path loss) for the link on which the packet is being transmitted, [0129] i.e., load balancing is performed in the upper MAC layer functions).  

(AMINI suggests the load balancing module 422 can decide which channels and bands to use based upon the link conditions for the link on which the packet is being transmitted and channel availability (see Para’s [0094-0095] & [0104])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the multi-band upper media access controller portion of the multiband communication device 500 which manages access to the wireless medium in each of the frequency bands by load balancing traffic between the frequency bands of the lower MAC portions associated with a channel as disclosed in the teachings of Cordeiro to include the transmitter traffic steering engine or load balancing module 422 as disclosed in AMINI for routing packets to one or more of the lower MAC portions associated with a channel because the motivation lies in AMINI that the load balancing module 422 can decide which channels and bands to use based upon the link conditions for the link on which the packet is being transmitted and channel availability.  

The combination of Cordeiro in view of AMINI does not disclose the claim features of wherein the multi-band upper MAC portion is configured to communicate with the lower MAC portions using a single MAC service access point (SAP) and the multiple links being aggregated using the single MAC SAP. However the claim feature would be rendered obvious in view of Taghavi Nasrabadi et al. US (2011/0228749).

Taghavi Nasrabadi discloses wherein a multi-band upper MAC portion (see Fig. 3 i.e., 802.11 Upper MAC 304) is configured to communicate with lower MAC portions (see Fig. 3 i.e., lower MAC portions 312 & 316) using a single MAC service access point (SAP) (see Fig. 3 i.e., MAC SAP 302), (see Para’s [0041-0043] i.e., With reference to Fig. 3, an example block diagram 300 of an interaction between multiple layers is depicted. The multiple layers 300 include a MAC service access point (SAP) 302 in coupled to an 801.11 layer. As depicted in Fig. 3, the MAC layer may be divided into an 802.11 upper MAC 304 and an 802.11 lower MAC 306. Further a transmit buffer 308 may be coupled to the 802.11 upper MAC 304 and a rate adaptation module 310. (i.e., communications occurs between the different layers)).

and the multiple links being aggregated using the single MAC SAP (see Fig. 3 i.e., multiple links are aggregated in the multi-band wireless communication device using the single MAC SAP 302& Para’s [0040] i.e., In another aspect, both the first and second radio protocols may be selected, thereby further increasing throughput capabilities (i.e., “multi-band link aggregation”)…At reference numeral 218, data flows may be communicated over the one or more selected radio protocols). In one aspect, communications using multiple radio protocols (i.e., “multi-band link aggregation”) may be done as part of a single communication session. In another aspect, multiple communication sessions may be transmitted over the multiple radio protocols & [0041-0043] i.e., MAC SAP 302 which maintains a consistent link for the data flow communication is used as part of the multi-link aggregation in the multi-band wireless communication device 300). 

Taghavi Nasrabadi further discloses the claim feature of wherein the multi-band upper MAC portion (see Fig. 3 i.e., 802.11 Upper MAC 304) is configured to perform multi-band link aggregation with the lower MAC portions (see Fig. 3 i.e., first and second radio protocol PHY Layers 312 & 316) by establishing multiple links with two wireless devices (see Para [0040] i.e., both first and second radio protocols may be selected which include established respective links associated with the first and second radio protocol) on different bands with different air interfaces (see Fig. 3 i.e., first and second radio protocol PHY Layers 312 & 316 are different air interfaces with respect to using different protocols) for simultaneous multi-band operations (see Para’s [0003] i.e., different radio protocols are used, [0029] i.e., first radio protocol is 2.4GHz/5GHz while second radio protocol is 60 GHz, [0031] i.e., first protocol may include a Bluetooth based protocol while second protocol may include an IEEE 802.11 protocol, [0040] i.e., In another aspect, both the first and second radio protocols may be selected (i.e., “simultaneous multi-band operations”), thereby further increasing throughput capabilities…At reference numeral 218, data flows may be communicated over the one or more selected radio protocols (i.e., one or more selected radio protocols may perform simultaneous multi-band operations). In one aspect, communications using multiple radio protocols (i.e., “simultaneous multi-band operations”) may be done as part of a single communication session. In another aspect, multiple communication sessions may be transmitted over the multiple radio protocols & [0041-0043] i.e., first protocol may use a relatively low frequency for communications (e.g., 2.4GHz, 5 GHz, etc.) while a second radio protocol may use a relatively high frequency (e.g., 60 GHz) for communications, [0048]). 

(Taghavi Nasrabadi suggests both the first and second radio protocols may be selected (i.e., “simultaneous multi-band operation”), thereby further increasing throughput capabilities (see Para [0040])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the multi-band upper MAC portion of the multi-band wireless communication device which aggregates the links as disclosed in Cordeiro in view of AMINI to use the single MAC Service Access Point (SAP) for performing the multi-band link aggregation as disclosed in the multi-band wireless communication device 300 of Taghavi Nasrabadi because the motivation lies in Taghavi Nasrabadi that the MAC SAP 802 may perform data flow communications with the upper MAC 804 for simultaneous multi-band operation by using both of the first and second radio protocol interfaces thereby further increasing throughput capabilities.   

While the combination of Cordeiro in view of AMINI and further in view of Taghavi Nasrabadi discloses packets that arrive at the single MAC SAP before being placed in the shared buffer queue (Taghavi Nasrabadi, see Fig. 3 & Para’s [0041] i.e., transmit buffer 308 (i.e., “shared buffer queue”) & [0043] i.e., communications maintained at the MAC SAP 302 (i.e., MAC SAP 302 will receive packets of the data flow communication for communication to upper MAC 304, Transmit buffer 308, and first and second radio interfaces 312 & 316)…and as such may maintain a consist wireless link for data flow (i.e., includes “packets”)), the combination of Cordeiro in view of AMINI and further in view of Taghavi Nasrabadi does not disclose the claim feature of the packets are assigned multi-band sequence numbers before being placed in the shared buffer queue. However the claim feature would be rendered obvious in view of Yagihashi US (2006/0002416).    
Yagihashi discloses received packets at a wireless communication device (see Fig. 3) are assigned multi-band sequence numbers before being placed in a shared buffer queue (see Fig. 3 i.e., shared memory 103), (see Para’s [0087-0090] i.e., More specifically, MAC-hs processor 101 separates packet data of MAC-hs PDU units, for which it is determined that decoding was successful in the layer-1 HARQ process, into packet data of RLC PDU units, these being the data processing units on the RLC layer, and supplies these packet data together with SN (Sequence number) as output to shared memory control device 102 which supplies the packets to shared memory 103 as disclosed in Para’s [0089] & [0107]).

(Yagihashi suggests the shared memory control device 102 assigns memory addresses of shared memory 103 by RLC PDU units, and then places the SN of RLC, starting in order from the most recent, in correspondence with these assigned memory addresses in shared memory 103 for properly ordering the packets in the memory according to the sequence number (see Para’s [0089] & [0107]) and for effectively identifying and transferring the packets from the shared memory for processing in an order according to the sequence number assigned to packets (see Para’s [0137-0138])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the packets that arrive at the single MAC SAP which are placed in the shared buffer queue for multi-band operations as disclosed in Cordeiro in view of AMINI and further in view of Taghavi Nasrabadi to be assigned multi-band sequence numbers based on the teachings of Yagihashi who discloses packets that arrive at a wireless communication device are assigned multi-band sequence numbers before being placed in a shared buffer queue because the motivation lies in Yagihashi for assigning sequence numbers to the packets for properly ordering the packets with corresponding memory addresses in the shared memory 103 according to the sequence number and for effectively identifying and transferring the packets from the shared memory for processing in an order according to the sequence number assigned to packets. 

Regarding Claim 21, the combination of Cordeiro in view of Amini, further in view of Taghavi Nasrabadi, and further in view of Yagihashi discloses the device of claim 1, wherein the multi-band upper MAC portion (Cordeiro, see Fig. 5 i.e., upper MAC) is configured to encode signalling for transmission (Amini, see Para [0099] i.e., Techniques such as channel coding across channels and bands may also be implemented by the load balancing module 422 to minimize the number of retries. With channel coding, data can be encoded and different portions of the encoded data can be sent over two or more channels, for example, a first portion of the encoded data can be sent over a first channel and another portion of the encoded data can be sent over a second channel, where the first and second channels can be in the same or different bands) on a first frequency band via one of the lower MAC portions currently associated with a channel of the first frequency band, (Cordeiro, see Fig. 5 i.e., Lower MAC 502 coupled to PHY air interfaces 504, 514, and 524 for communicating in various frequency bands & Para’s [0033-0034]) 

and signalling for transmission by the PHY air interface on a second frequency band, (Amini, see Para [0099] i.e., Techniques such as channel coding across channels and bands may also be implemented by the load balancing module 422 to minimize the number of retries. With channel coding, data can be encoded and different portions of the encoded data can be sent over two or more channels, for example, a first portion of the encoded data can be sent over a first channel and another portion of the encoded data can be sent over a second channel (i.e., “second frequency band”), where the first and second channels can be in the same or different bands & Cordeiro, see Fig. 5 i.e., Lower MAC 502 coupled to PHY air interfaces 504, 514, and 524 for communicating in various frequency bands (i.e., includes “second frequency band”) & Para’s [0033-0034), 

the second frequency band of a channel associated with another of the lower MAC portions (Cordeiro, see Fig. 5 i.e., Lower MAC 502 coupled to PHY air interfaces 504, 514, and 524 for communicating in various frequency bands (i.e., includes “second frequency band”) & Para’s [0033-0034])

Regarding Claim 22, Cordeiro discloses an apparatus (see Fig. 1, central controller 104 & Fig. 5, 500) of a station (STA) (see Fig. 1, central controller 104 may be a station (STA) & Fig. 5, 500 & Para’s [0011] i.e., the central controller 104 may be a communication station (i.e., “STA”)  & [0033] i.e., Multiband communication device portion 500 may be suitable for use as part of a multiband communication station, such as one or more of stations 102 (Fig. 1)), the apparatus (see Fig. 1, 104 & Fig. 5, 500) comprising: processing circuitry (see Fig. 5 & Para [0038]); and memory (see Para’s [0015] & [0042]), wherein the processing circuitry (see Fig. 5 & Para [0038]) is to configure the STA for multi-bandAMENDMENT AND RESPONSE UNDER 37 C.ER. § 1.116Page 3 Application Number: 16/847,231Dkt: 4884.A50US2 Filing Date: April 13, 2020aggregation, (see Fig. 2 & Para’s [0011] i.e., central controller and a plurality of stations configured for multiband operation in accordance with embodiments…the central controller 104 may be a multiband central controller and may communicate with stations 102 on two or more frequency bands (i.e., “multi-band aggregation”), [0016-0017] i.e., In accordance with embodiments, the central controller 104 (Fig. 1) may communicate within any two or more of the frequency bands (i.e., “multi-band aggregation”), & [0034])

wherein when the STA is configured for multi-band aggregation (see Para’s [0011], [0016-0017], & [0034]), the processing circuitry (see Fig. 5) is to: 

configure an multi-band upper Media Access Controller (MAC) portion (see Fig. 5 i.e., Common Upper MAC & Para [0034] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands)  to communicate with each of a plurality of lower MAC portions (see Fig. 5 i.e., BB & Lower MAC portions within 502 & Para [0034]) for the multi-band aggregation, (see Fig. 5 i.e., signaling Interface (arrows) between common upper MAC and BB & Lower MAC portions 502 will transmit and receive signals to/from the multiband transceiver 502 for managing the multiband operations & Para’s [0011], [0016-0017], & [0033-0034] i.e., Multiband communication device portion 500 may also include a multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands). 

configure each of the plurality of lower MAC portions (see Fig. 5 i.e., BB & Lower MAC portions within 502 & Para [0034]) for communicating over a channel of one of a plurality of bands; (see Fig. 2 i.e., channels of frequency bands & Fig. 5 & see Fig. 5, Multiband Management entity 506 & Para’s [0011], [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0016-0017], [0019], [0031], [0034] i.e., lower MAC portions may be configured for communications over respective frequency bands & [0033-0036] i.e., Multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands).

and route packets to one or more of the lower MAC portions associated with a channel (see Fig. 2 & Fig. 5, Multiband Management entity 506 & Para’s [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0011], [0016-0017], [0019], [0031], & [0033-0035] i.e., Multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands).  

at least based on channel availability, (see Fig. 2 & Para’s [0012-0013], [0018-0019] i.e., In some embodiments, the central controller 104 may determine channel activity on the channels 204, 214, 224 (Fig. 2) within the frequency bands 202, 212, 222 (Fig.2), may determine channel loading and may identify channels with available capacity, [0022], [0035] i.e., available channels and the frequency band associated with the available channels).

wherein the multi-band upper MAC portion (see Fig. 5 i.e., common upper MAC) is configured to perform multi-band link aggregation with the lower MAC portions (see Fig. 5 i.e., lower MAC portions 502) by establishing multiple links  with two wireless devices on different bands (see Fig. 2 & Fig. 5 i.e., 2.4GHZ/5GHz & 60GHz frequency bands) with different air interfaces (see Fig. 5 i.e., 2.4GHz/5GHZ interface 504, 514 uses 802.11a/b/g/n/ac air interface which is different from 60GHZ which uses WiGig or IEEE 802.11 Iad air interface 524) for simultaneous multi-band operations (see Fig. 1 i.e., simultaneous multi-band operation (i.e., “multi-band link aggregation”) between central controller 104 and STA 102 is performed between the devices & Fig. 5 i.e., multiple links from transceivers 504, 514, & 524 will be established with another station for simultaneous multiband operation using different frequency bands i.e., 2.4GHz, 5GHz, and 60GHz where the 2.4GHz/5GHZ transceivers 505, 514 uses a different air interface such as 802.11a/b/g/n/ac than 60GHz transceiver interface 524 which uses WiGig or IEEE 802.11 Iad communication standards & Para’s [0011] i.e., Fig. 1 illustrates a wireless network including central controller and a plurality of stations configured for multiband operation in accordance with embodiments…In these embodiments, the central controller 104 may be a multiband central controller and may communicate with stations 102 on two or more frequency bands (i.e., “simultaneous multi-band operations”), [0016] i.e., In accordance with embodiments, the central controller 104 (Fig. 1) may communicate within any two or more of the frequency bands (i.e., “simultaneous multi-band operations”), & [0033-0036] i.e., In the example illustrated, baseband circuitry and a single lower MAC may be provided for the 2.4GHz and the 5 GHz frequency bands and may be configured for communication in accordance with one of the IEEE 802.11a/b/g/n/ac communication standards, although this is not a requirement. Baseband circuitry and another lower MAC may be provided for the 60GHz frequency bands and may be configured for communication in accordance with the WiGig or the IEEE 802.11 Iad communication standards). 

the multiple links being aggregated in the multi-band upper MAC portion (see Fig. 5 i.e., common upper MAC manages access to each of the frequency bands (i.e., “links”) and therefore the links are aggregated in the upper MAC portion & Para [0034] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands (i.e., common upper MAC manages access to the wireless medium in each of the frequency bands (i.e., “links”) and therefore the links are aggregated in the upper MAC portion)). 

While Cordeiro discloses a multi-band upper Media Access Controller (MAC) portion (see Fig. 5 i.e., Common Upper MAC & Para [0034] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands) and routing the data traffic to the one or more of the lower MAC portions based on channel availability (see Fig. 5 i.e., BB & Lower Mac portions within 502 & Para’s [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0031] & [0034-0036] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands), Cordeiro does not disclose routing packets from a shared buffer queue to the one or more of the lower MAC portions based on channel availability. However the limitations would be rendered obvious in view of AMINI et al. US (2015/0103663).

AMINI discloses a multi-band wireless communications device comprising: a multi-band upper Media Access Controller portion (see Fig. 3C i.e., Host Processor 335 & Fig.’s 5A-5B i.e., Upper MAC portions 521, 522, 523 & Para’s [0128-0130]) configured for multi-band aggregation (see Fig. 1A, Fig. 1B & Para’s [0082-0084] i.e., link aggregation, [0099] i.e., different portions of the encoded data can be sent over two or more channels…where the first and second channels can be in the same or different bands & [0106]). 

And a plurality of lower MAC portions (see Fig. 3C i.e., WLAN Modules 334, 336, 338 & Fig.’s 5A-5B i.e., Lower MAC portions 511, 512, 513 & Para’s [0128-0130])

a transmitter traffic steering engine (see Fig. 4 i.e., Load Balancing Module 422) included in the multi-band upper Media Access Controller portion (see Fig. 3C i.e., Host Processor 335 & Para’s [0069-0070] i.e., the modules of the functional processor 405 used for operating a simultaneous client can run on the host processor, [0091] i.e., load balancing module 422 that determines how to distribute data packets over the available bands when multiple bands are used, [0096-0097], [0104], [0129] i.e., load balancing is performed in the upper MAC layer functions & [0131] i.e., the upper MAC layer is performed by the host processor) for routing packets from a shared buffer queue (see Para [0066] i.e., The host processor 335 and the WLAN modules 334, 336, 338 share part of a memory, such as a random access memory, where control and data packets can be exchanged) to the one or more of the lower MAC portions based on channel availability, (see Fig. 3C & Fig. 4, Load Balancing Module 422 & Para’s [0066-0070] i.e., the modules of the functional processor 405 used for operating a simultaneous client can run on the host processor, [0091] i.e., load balancing module 422 that determines how to distribute data packets over the available bands when multiple bands are used…The load balancing module 422 may choose which packet is transmitted on which band in a dynamic packet to a packet base, static base, or semi-static base, [0093-0098], [0104] i.e., the load balancing module 422 can decide which channels and bands to be used based upon the link conditions (e.g., path loss) for the link on which the packet is being transmitted, [0129] i.e., load balancing is performed in the upper MAC layer functions).  

(AMINI suggests the load balancing module 422 can decide which channels and bands to use based upon the link conditions for the link on which the packet is being transmitted and channel availability (see Para’s [0094-0095] & [0104])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the multi-band upper media access controller portion of the multiband communication device 500 which manages access to the wireless medium in each of the frequency bands by load balancing traffic between the frequency bands of the lower MAC portions based on channel availability as disclosed in the teachings of Cordeiro to include the transmitter traffic steering engine or load balancing module 422 as disclosed in AMINI for routing packets from a shared buffer queue to one or more of the lower MAC portions based on channel availability because the motivation lies in AMINI that the load balancing module 422 can decide which channels and bands to use based upon the link conditions for the link on which the packet is being transmitted and channel availability.  

The combination of Cordeiro in view of AMINI does not disclose the claim features of wherein the multi-band upper MAC portion is configured to communicate with each of the plurality of lower MAC portions using a single MAC service access point (SAP) for the multi-band aggregation and the multiple links being aggregated using the single MAC SAP. However the claim feature would be rendered obvious in view of Taghavi Nasrabadi et al. US (2011/0228749).

Taghavi Nasrabadi discloses wherein a multi-band upper MAC portion (see Fig. 3 i.e., 802.11 Upper MAC 304) is configured to communicate with each of a plurality of lower MAC portions (see Fig. 3 i.e., lower MAC portions 312 & 316) using a single MAC service access point (SAP) for multi-band aggregation (see Fig. 3 i.e., MAC SAP 302), (see Para’s [0040-0043] i.e., With reference to Fig. 3, an example block diagram 300 of an interaction between multiple layers is depicted. The multiple layers 300 include a MAC service access point (SAP) 302 in coupled to an 801.11 layer. As depicted in Fig. 3, the MAC layer may be divided into an 802.11 upper MAC 304 and an 802.11 lower MAC 306. Further a transmit buffer 308 may be coupled to the 802.11 upper MAC 304 and a rate adaptation module 310. (i.e., communications occurs between the different layers)).

and the multiple links being aggregated using the single MAC SAP (see Fig. 3 i.e., multiple links are aggregated in the multi-band wireless communication device using the single MAC SAP 302& Para’s [0040] i.e., In another aspect, both the first and second radio protocols may be selected, thereby further increasing throughput capabilities (i.e., “multi-band link aggregation”)…At reference numeral 218, data flows may be communicated over the one or more selected radio protocols). In one aspect, communications using multiple radio protocols (i.e., “multi-band link aggregation”) may be done as part of a single communication session. In another aspect, multiple communication sessions may be transmitted over the multiple radio protocols & [0041-0043] i.e., MAC SAP 302 which maintains a consistent link for the data flow communication is used as part of the multi-link aggregation in the multi-band wireless communication device 300). 

Taghavi Nasrabadi further discloses the claim feature of wherein the multi-band upper MAC portion (see Fig. 3 i.e., 802.11 Upper MAC 304) is configured to perform multi-band link aggregation with the lower MAC portions (see Fig. 3 i.e., first and second radio protocol PHY Layers 312 & 316) by establishing multiple links with two wireless devices (see Para [0040] i.e., both first and second radio protocols may be selected which include established respective links associated with the first and second radio protocol) on different bands with different air interfaces (see Fig. 3 i.e., first and second radio protocol PHY Layers 312 & 316 are different air interfaces with respect to using different protocols) for simultaneous multi-band operations (see Para’s [0003] i.e., different radio protocols are used, [0029] i.e., first radio protocol is 2.4GHz/5GHz while second radio protocol is 60 GHz, [0031] i.e., first protocol may include a Bluetooth based protocol while second protocol may include an IEEE 802.11 protocol, [0040] i.e., In another aspect, both the first and second radio protocols may be selected (i.e., “simultaneous multi-band operations”), thereby further increasing throughput capabilities…At reference numeral 218, data flows may be communicated over the one or more selected radio protocols (i.e., one or more selected radio protocols may perform simultaneous multi-band operations). In one aspect, communications using multiple radio protocols (i.e., “simultaneous multi-band operations”) may be done as part of a single communication session. In another aspect, multiple communication sessions may be transmitted over the multiple radio protocols & [0041-0043] i.e., first protocol may use a relatively low frequency for communications (e.g., 2.4GHz, 5 GHz, etc.) while a second radio protocol may use a relatively high frequency (e.g., 60 GHz) for communications, [0048]). 

(Taghavi Nasrabadi suggests both the first and second radio protocols may be selected (i.e., “simultaneous multi-band operation”), thereby further increasing throughput capabilities (see Para [0040])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the multi-band upper MAC portion of the multi-band wireless communication device which aggregates the links as disclosed in Cordeiro in view of AMINI to use the single MAC Service Access Point (SAP) for performing the multi-band link aggregation as disclosed in the multi-band wireless communication device 300 of Taghavi Nasrabadi because the motivation lies in Taghavi Nasrabadi that the MAC SAP 802 may perform data flow communications with the upper MAC 804 for simultaneous multi-band operation by using both of the first and second radio protocol interfaces thereby further increasing throughput capabilities.   

While the combination of Cordeiro in view of AMINI and further in view of Taghavi Nasrabadi discloses packets that arrive at the single MAC SAP before being placed in the shared buffer queue (Taghavi Nasrabadi, see Fig. 3 & Para’s [0041] i.e., transmit buffer 308 (i.e., “shared buffer queue”) & [0043] i.e., communications maintained at the MAC SAP 302 (i.e., MAC SAP 302 will receive packets of the data flow communication for communication to upper MAC 304, Transmit buffer 308, and first and second radio interfaces 312 & 316)…and as such may maintain a consist wireless link for data flow (i.e., includes “packets”)), the combination of Cordeiro in view of AMINI and further in view of Taghavi Nasrabadi does not disclose the claim feature of the packets are assigned multi-band sequence numbers before being placed in the shared buffer queue. However the claim feature would be rendered obvious in view of Yagihashi US (2006/0002416).    

Yagihashi discloses received packets at a wireless communication device (see Fig. 3) are assigned multi-band sequence numbers before being placed in a shared buffer queue (see Fig. 3 i.e., shared memory 103), (see Para’s [0087-0090] i.e., More specifically, MAC-hs processor 101 separates packet data of MAC-hs PDU units, for which it is determined that decoding was successful in the layer-1 HARQ process, into packet data of RLC PDU units, these being the data processing units on the RLC layer, and supplies these packet data together with SN (Sequence number) as output to shared memory control device 102 which supplies the packets to shared memory 103 as disclosed in Para’s [0089] & [0107]).

(Yagihashi suggests the shared memory control device 102 assigns memory addresses of shared memory 103 by RLC PDU units, and then places the SN of RLC, starting in order from the most recent, in correspondence with these assigned memory addresses in shared memory 103 for properly ordering the packets in the memory according to the sequence number (see Para’s [0089] & [0107]) and for effectively identifying and transferring the packets from the shared memory for processing in an order according to the sequence number assigned to packets (see Para’s [0137-0138])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the packets that arrive at the single MAC SAP which are placed in the shared buffer queue for multi-band operations as disclosed in Cordeiro in view of AMINI and further in view of Taghavi Nasrabadi to be assigned multi-band sequence numbers based on the teachings of Yagihashi who discloses packets that arrive at a wireless communication device are assigned multi-band sequence numbers before being placed in a shared buffer queue because the motivation lies in Yagihashi for assigning sequence numbers to the packets for properly ordering the packets with corresponding memory addresses in the shared memory 103 according to the sequence number and for effectively identifying and transferring the packets from the shared memory for processing in an order according to the sequence number assigned to packets. 

Regarding Claim 23, the claim is directed towards an apparatus which performs the same claim steps as the device of claim 21. Therefore claim 23 is rejected as obvious over the combination of Cordeiro in view of Amini, further in view of Taghavi Nasrabadi, and further in view of Yagihashi as in claim 21.   

Regarding Claim 24, Cordeiro discloses a method for multi-band aggregation performed by processing circuitry (see Fig. 5 & Para [0038]) of a station (STA) (see Fig. 1, central controller 104 may be a station (STA) & Fig. 5, 500 & Para’s [0011] i.e., the central controller 104 may be a communication station (i.e., “STA”)  & [0033] i.e., Multiband communication device portion 500 may be suitable for use as part of a multiband communication station, such as one or more of stations 102 (Fig. 1)), wherein when the STA is configured for multi-band aggregation (see Fig. 2 & Para’s [0011] i.e., central controller and a plurality of stations configured for multiband operation in accordance with embodiments…the central controller 104 may be a multiband central controller and may communicate with stations 102 on two or more frequency bands (i.e., “multi-band aggregation”), [0016-0017] i.e., In accordance with embodiments, the central controller 104 (Fig. 1) may communicate within any two or more of the frequency bands (i.e., “multi-band aggregation”), & [0034]), the method comprises:

configuring an multi-band upper Media Access Controller (MAC) portion (see Fig. 5 i.e., Common Upper MAC & Para [0034] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands) to communicate for multi-band aggregation, (see Fig. 5 i.e., signaling Interface (arrows) between common upper MAC and BB & Lower MAC portions 502 will transmit and receive signals to/from the multiband transceiver 502 for managing the multiband operations & Para’s [0011], [0016-0017], & [0033-0034] i.e., Multiband communication device portion 500 may also include a multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands). 

configure each of a plurality of lower MAC portions (see Fig. 5 i.e., BB & Lower MAC portions within 502 & Para [0034]) for communicating over a channel of one of a plurality of bands; (see Fig. 2 i.e., channels of frequency bands & Fig. 5 & see Fig. 5, Multiband Management entity 506 & Para’s [0011], [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0016-0017], [0019], [0031], [0034] i.e., lower MAC portions may be configured for communications over respective frequency bands & [0033-0036] i.e., Multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands).

and routing packets to one or more of the lower MAC portions associated with a channel (see Fig. 2 & Fig. 5, Multiband Management entity 506 & Para’s [0011], [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0016-0017], [0019], [0031], & [0033-0035] i.e., Multiband management entity 506 to manage the multiband operations of the multiband communication device portion 500. Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands).  

at least based on channel availability, (see Fig. 2 & Para’s [0012-0013], [0018-0019] i.e., In some embodiments, the central controller 104 may determine channel activity on the channels 204, 214, 224 (Fig. 2) within the frequency bands 202, 212, 222 (Fig.2), may determine channel loading and may identify channels with available capacity, [0022], [0035] i.e., available channels and the frequency band associated with the available channels).

wherein the multi-band upper MAC portion (see Fig. 5 i.e., common upper MAC) is configured to perform multi-band link aggregation with the lower MAC portions (see Fig. 5 i.e., lower MAC portions 502) by establishing multiple links  with two wireless devices on different bands (see Fig. 2 & Fig. 5 i.e., 2.4GHZ/5GHz & 60GHz frequency bands) with different air interfaces (see Fig. 5 i.e., 2.4GHz/5GHZ interface 504, 514 uses 802.11a/b/g/n/ac air interface which is different from 60GHZ which uses WiGig or IEEE 802.11 Iad air interface 524) for simultaneous multi-band operations (see Fig. 1 i.e., simultaneous multi-band operation (i.e., “multi-band link aggregation”) between central controller 104 and STA 102 is performed between the devices & Fig. 5 i.e., multiple links from transceivers 504, 514, & 524 will be established with another station for simultaneous multiband operation using different frequency bands i.e., 2.4GHz, 5GHz, and 60GHz where the 2.4GHz/5GHZ transceivers 505, 514 uses a different air interface such as 802.11a/b/g/n/ac than 60GHz transceiver interface 524 which uses WiGig or IEEE 802.11 Iad communication standards & Para’s [0011] i.e., Fig. 1 illustrates a wireless network including central controller and a plurality of stations configured for multiband operation in accordance with embodiments…In these embodiments, the central controller 104 may be a multiband central controller and may communicate with stations 102 on two or more frequency bands (i.e., “simultaneous multi-band operations”), [0016] i.e., In accordance with embodiments, the central controller 104 (Fig. 1) may communicate within any two or more of the frequency bands (i.e., “simultaneous multi-band operations”), & [0033-0036] i.e., In the example illustrated, baseband circuitry and a single lower MAC may be provided for the 2.4GHz and the 5 GHz frequency bands and may be configured for communication in accordance with one of the IEEE 802.11a/b/g/n/ac communication standards, although this is not a requirement. Baseband circuitry and another lower MAC may be provided for the 60GHz frequency bands and may be configured for communication in accordance with the WiGig or the IEEE 802.11 Iad communication standards). 

the multiple links being aggregated in the multi-band upper MAC portion (see Fig. 5 i.e., common upper MAC manages access to each of the frequency bands (i.e., “links”) and therefore the links are aggregated in the upper MAC portion & Para [0034] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands (i.e., common upper MAC manages access to the wireless medium in each of the frequency bands (i.e., “links”) and therefore the links are aggregated in the upper MAC portion)). 

While Cordeiro discloses a multi-band upper Media Access Controller (MAC) portion (see Fig. 5 i.e., Common Upper MAC & Para [0034] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands) and routing the data traffic to the one or more of the lower MAC portions based on channel availability (see Fig. 5 i.e., BB & Lower Mac portions within 502 & Para’s [0014] i.e., the central controller 104 to perform load balancing between frequency bands and to mitigate interference, [0031] & [0034-0036] i.e., Multiband communication device portion 500 may also include a common upper medium access control (MAC) to manage access to the wireless medium in each of the frequency bands), Cordeiro does not disclose routing packets from a shared buffer queue to the one or more of the lower MAC portions based on channel availability. However the limitations would be rendered obvious in view of AMINI et al. US (2015/0103663).

AMINI discloses a multi-band wireless communications device comprising: a multi-band upper Media Access Controller portion (see Fig. 3C i.e., Host Processor 335 & Fig.’s 5A-5B i.e., Upper MAC portions 521, 522, 523 & Para’s [0128-0130]) configured for multi-band aggregation (see Fig. 1A, Fig. 1B & Para’s [0082-0084] i.e., link aggregation, [0099] i.e., different portions of the encoded data can be sent over two or more channels…where the first and second channels can be in the same or different bands & [0106]). 

And a plurality of lower MAC portions (see Fig. 3C i.e., WLAN Modules 334, 336, 338 & Fig.’s 5A-5B i.e., Lower MAC portions 511, 512, 513 & Para’s [0128-0130])

a transmitter traffic steering engine (see Fig. 4 i.e., Load Balancing Module 422) included in the multi-band upper Media Access Controller portion (see Fig. 3C i.e., Host Processor 335 & Para’s [0069-0070] i.e., the modules of the functional processor 405 used for operating a simultaneous client can run on the host processor, [0091] i.e., load balancing module 422 that determines how to distribute data packets over the available bands when multiple bands are used, [0096-0097], [0104], [0129] i.e., load balancing is performed in the upper MAC layer functions & [0131] i.e., the upper MAC layer is performed by the host processor) for routing packets from a shared buffer queue (see Para [0066] i.e., The host processor 335 and the WLAN modules 334, 336, 338 share part of a memory, such as a random access memory, where control and data packets can be exchanged) to the one or more of the lower MAC portions based on channel availability, (see Fig. 3C & Fig. 4, Load Balancing Module 422 & Para’s [0066-0070] i.e., the modules of the functional processor 405 used for operating a simultaneous client can run on the host processor, [0091] i.e., load balancing module 422 that determines how to distribute data packets over the available bands when multiple bands are used…The load balancing module 422 may choose which packet is transmitted on which band in a dynamic packet to a packet base, static base, or semi-static base, [0093-0098], [0104] i.e., the load balancing module 422 can decide which channels and bands to be used based upon the link conditions (e.g., path loss) for the link on which the packet is being transmitted, [0129] i.e., load balancing is performed in the upper MAC layer functions).  

(AMINI suggests the load balancing module 422 can decide which channels and bands to use based upon the link conditions for the link on which the packet is being transmitted and channel availability (see Para’s [0094-0095] & [0104])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the multi-band upper media access controller portion of the multiband communication device 500 which manages access to the wireless medium in each of the frequency bands by load balancing traffic between the frequency bands of the lower MAC portions based on channel availability as disclosed in the teachings of Cordeiro to include the transmitter traffic steering engine or load balancing module 422 as disclosed in AMINI for routing packets from a shared buffer queue to one or more of the lower MAC portions based on channel availability because the motivation lies in AMINI that the load balancing module 422 can decide which channels and bands to use based upon the link conditions for the link on which the packet is being transmitted and channel availability.  

The combination of Cordeiro in view of AMINI does not disclose the claim features of wherein the multi-band upper MAC portion is configured to communicate with the lower MAC portions using a single MAC service access point (SAP), each of the lower MAC portions using the single MAC SAP, and the multiple links being aggregated using the single MAC SAP. However the claim feature would be rendered obvious in view of Taghavi Nasrabadi et al. US (2011/0228749).

Taghavi Nasrabadi discloses wherein a multi-band upper MAC portion (see Fig. 3 i.e., 802.11 Upper MAC 304) is configured to communicate with lower MAC portions (see Fig. 3 i.e., lower MAC portions 312 & 316) using a single MAC service access point (SAP) (see Fig. 3 i.e., MAC SAP 302), (see Para’s [0041-0043] i.e., With reference to Fig. 3, an example block diagram 300 of an interaction between multiple layers is depicted. The multiple layers 300 include a MAC service access point (SAP) 302 in coupled to an 801.11 layer. As depicted in Fig. 3, the MAC layer may be divided into an 802.11 upper MAC 304 and an 802.11 lower MAC 306. Further a transmit buffer 308 may be coupled to the 802.11 upper MAC 304 and a rate adaptation module 310. (i.e., communications occurs between the different layers)).

each of the lower MAC portions using the single MAC SAP (see Fig. 3 & Para’s [0041-0043] i.e., With reference to Fig. 3, an example block diagram 300 of an interaction between multiple layers is depicted. The multiple layers 300 include a MAC service access point (SAP) 302 in coupled to an 801.11 layer. As depicted in Fig. 3, the MAC layer may be divided into an 802.11 upper MAC 304 and an 802.11 lower MAC 306. Further a transmit buffer 308 may be coupled to the 802.11 upper MAC 304 and a rate adaptation module 310. (i.e., communications occurs between the different layers)

and the multiple links being aggregated using the single MAC SAP (see Fig. 3 i.e., multiple links are aggregated in the multi-band wireless communication device using the single MAC SAP 302& Para’s [0040] i.e., In another aspect, both the first and second radio protocols may be selected, thereby further increasing throughput capabilities (i.e., “multi-band link aggregation”)…At reference numeral 218, data flows may be communicated over the one or more selected radio protocols). In one aspect, communications using multiple radio protocols (i.e., “multi-band link aggregation”) may be done as part of a single communication session. In another aspect, multiple communication sessions may be transmitted over the multiple radio protocols & [0041-0043] i.e., MAC SAP 302 which maintains a consistent link for the data flow communication is used as part of the multi-link aggregation in the multi-band wireless communication device 300). 

Taghavi Nasrabadi further discloses the claim feature of wherein the multi-band upper MAC portion (see Fig. 3 i.e., 802.11 Upper MAC 304) is configured to perform multi-band link aggregation with the lower MAC portions (see Fig. 3 i.e., first and second radio protocol PHY Layers 312 & 316) by establishing multiple links with two wireless devices (see Para [0040] i.e., both first and second radio protocols may be selected which include established respective links associated with the first and second radio protocol) on different bands with different air interfaces (see Fig. 3 i.e., first and second radio protocol PHY Layers 312 & 316 are different air interfaces with respect to using different protocols) for simultaneous multi-band operations (see Para’s [0003] i.e., different radio protocols are used, [0029] i.e., first radio protocol is 2.4GHz/5GHz while second radio protocol is 60 GHz, [0031] i.e., first protocol may include a Bluetooth based protocol while second protocol may include an IEEE 802.11 protocol, [0040] i.e., In another aspect, both the first and second radio protocols may be selected (i.e., “simultaneous multi-band operations”), thereby further increasing throughput capabilities…At reference numeral 218, data flows may be communicated over the one or more selected radio protocols (i.e., one or more selected radio protocols may perform simultaneous multi-band operations). In one aspect, communications using multiple radio protocols (i.e., “simultaneous multi-band operations”) may be done as part of a single communication session. In another aspect, multiple communication sessions may be transmitted over the multiple radio protocols & [0041-0043] i.e., first protocol may use a relatively low frequency for communications (e.g., 2.4GHz, 5 GHz, etc.) while a second radio protocol may use a relatively high frequency (e.g., 60 GHz) for communications, [0048]). 

(Taghavi Nasrabadi suggests both the first and second radio protocols may be selected (i.e., “simultaneous multi-band operation”), thereby further increasing throughput capabilities (see Para [0040])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the multi-band upper MAC portion of the multi-band wireless communication device which aggregates the links as disclosed in Cordeiro in view of AMINI to use the single MAC Service Access Point (SAP) for performing the multi-band link aggregation as disclosed in the multi-band wireless communication device 300 of Taghavi Nasrabadi because the motivation lies in Taghavi Nasrabadi that the MAC SAP 802 may perform data flow communications with the upper MAC 804 for simultaneous multi-band operation by using both of the first and second radio protocol interfaces thereby further increasing throughput capabilities.   

While the combination of Cordeiro in view of AMINI and further in view of Taghavi Nasrabadi discloses packets that arrive at the single MAC SAP before being placed in the shared buffer queue (Taghavi Nasrabadi, see Fig. 3 & Para’s [0041] i.e., transmit buffer 308 (i.e., “shared buffer queue”) & [0043] i.e., communications maintained at the MAC SAP 302 (i.e., MAC SAP 302 will receive packets of the data flow communication for communication to upper MAC 304, Transmit buffer 308, and first and second radio interfaces 312 & 316)…and as such may maintain a consist wireless link for data flow (i.e., includes “packets”)), the combination of Cordeiro in view of AMINI and further in view of Taghavi Nasrabadi does not disclose the claim feature of the packets are assigned multi-band sequence numbers before being placed in the shared buffer queue. However the claim feature would be rendered obvious in view of Yagihashi US (2006/0002416).  

Yagihashi discloses received packets at a wireless communication device (see Fig. 3) are assigned multi-band sequence numbers before being placed in a shared buffer queue (see Fig. 3 i.e., shared memory 103), (see Para’s [0087-0090] i.e., More specifically, MAC-hs processor 101 separates packet data of MAC-hs PDU units, for which it is determined that decoding was successful in the layer-1 HARQ process, into packet data of RLC PDU units, these being the data processing units on the RLC layer, and supplies these packet data together with SN (Sequence number) as output to shared memory control device 102 which supplies the packets to shared memory 103 as disclosed in Para’s [0089] & [0107]).

(Yagihashi suggests the shared memory control device 102 assigns memory addresses of shared memory 103 by RLC PDU units, and then places the SN of RLC, starting in order from the most recent, in correspondence with these assigned memory addresses in shared memory 103 for properly ordering the packets in the memory according to the sequence number (see Para’s [0089] & [0107]) and for effectively identifying and transferring the packets from the shared memory for processing in an order according to the sequence number assigned to packets (see Para’s [0137-0138])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the packets that arrive at the single MAC SAP which are placed in the shared buffer queue for multi-band operations as disclosed in Cordeiro in view of AMINI and further in view of Taghavi Nasrabadi to be assigned multi-band sequence numbers based on the teachings of Yagihashi who discloses packets that arrive at a wireless communication device are assigned multi-band sequence numbers before being placed in a shared buffer queue because the motivation lies in Yagihashi for assigning sequence numbers to the packets for properly ordering the packets with corresponding memory addresses in the shared memory 103 according to the sequence number and for effectively identifying and transferring the packets from the shared memory for processing in an order according to the sequence number assigned to packets. 

Regarding Claim 25, the claim is directed towards an apparatus which performs the same claim steps as the device of claim 21. Therefore claim 25 is rejected as obvious over the combination of Cordeiro in view of Amini, further in view of Taghavi Nasrabadi, and further in view of Yagihashi as in claim 21.   
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461